Name: Commission Regulation (EEC) No 2814/90 of 28 September 1990 laying down detailed rules for the definition of lambs fattened as heavy carcasses
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  means of agricultural production;  animal product
 Date Published: nan

 Avis juridique important|31990R2814Commission Regulation (EEC) No 2814/90 of 28 September 1990 laying down detailed rules for the definition of lambs fattened as heavy carcasses Official Journal L 268 , 29/09/1990 P. 0035 - 0038 Finnish special edition: Chapter 3 Volume 33 P. 0233 Swedish special edition: Chapter 3 Volume 33 P. 0233 *****COMMISSION REGULATION (EEC) No 2814/90 of 28 September 1990 laying down detailed rules for the definition of lambs fattened as heavy carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Articles 5 (9) and 28 thereof, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases (2), and in particular Article 1 (2) thereof, Whereas Article 5 (4) of Regulation (EEC) No 3013/89 states that a producer marketing sheep's milk or sheep's milk products will, if he can prove that at least 40 % of the lambs born on his holding have been fattened as heavy carcases with a view to their slaughter, be able, at his request, to receive the premium for the heavy category, in proportion to the number of lambs born on his holding which are fattened as heavy carcases; Whereas Article 1 (1) of Regulation (EEC) No 3901/89 defines lambs fattened as heavy carcases as those which have been the subject, after weaning, of a declaration of stock sent for fattening in verifiable batches and have reached a minimum average weight of 25 kilograms following a minimum period of fattening of 45 days; whereas, however, the second subparagraph of that paragraph provides for a derogation with regard to weaning for lambs belonging to a limited number of meat breeds and raised in geographically well defined areas; Whereas the obligations to be complied with by the producer in order to be able to benefit from the provisions of Article 5 (4) of Regulation (EEC) No 3013/89 should be defined; whereas it is necessary to provide for an effective control procedure to ensure compliance with the provisions in question; whereas in cases where lambs are fattened in a Member State other than that in which the producer lodged his premium application and fattening declaration a procedure for administrative cooperation between the competent authorities of the two Member States must be set up and such procedures are to be notified to the Commission; Whereas, for application of the derogation with regard to weaning, specific obligations should be laid down in order to make effective control possible; whereas for that purpose the beneficiary should be required to fatten as heavy carcases all the lambs born to his ewes; whereas this obligation is in line with customary farming practice in the geographical areas and for the breeds for which this derogation is intended; Whereas, pursuant to Article 22 (8) of Regulation (EEC) No 3013/89, the arrangements which are the subject of this Regulation may apply in Spain or Portugal from the 1990 marketing year if those Member States have introduced, from the 1990 marketing year, the measures provided for in Article 4 (4) of that Regulation; whereas, by Commission Decision 90/19/EEC (3), Spain was authorized, on a transitional basis and from the beginning of that marketing year, to introduce the arrangements on the basis of national implementing provisions; whereas Portugal has stated its intention to introduce the arrangements during the 1990 marketing year; whereas there should therefore be provision for this Regulation to apply only to premiums to be paid for the 1990 marketing year for which application has not yet been made; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 1. In order to be able, subject to the special provisions laid down in Article 2, to receive the premium for the heavy category in accordance with Article 5 (4) of Regulation (EEC) No 3013/89, each producer marketing sheep's milk or sheep's milk products shall submit an application for the premium in the course of a set period within the period 1 November to 31 December preceding the beginning of the marketing year to which the premium relates and state his intention to fatten with a view to slaughter at least 40 % of the lambs born to the ewes to which the application for the premium relates. Following submission of the application he shall also submit to the competent authority, no later than the day fattening of a batch begins, a specific declaration stating at least: - the date fattening is to begin, - the number of lambs in the batch, - the location where fattening is to take place. These specific declarations shall relate to lambs whose fattening begins between 15 November preceding the beginning of the marketing year for which they are submitted and the following 14 November. Furthermore, if fattening takes place away from the beneficiary's holding, the declaration referred to in the previous subparagraph shall be accompanied by an undertaking by the manager of the fattening house to permit the controls for which provision is made in order to ensure that the fattening operations are being carried out. 2. Holders of lambs that are fattened shall keep an up-to-date fattening register including the following information: (a) for each batch brought in for fattening: - the number of the batch, the number of lambs and the date fattening began, - a note of the indelible identification mark of the lambs and of the holding of origin; (b) for each batch leaving after fattening: - the date and average weight of the batch, - the composition of the batch showing the number of lambs from each batch brought in making up the batch leaving. 3. The competent authorities designated by the Member States shall institute measures to check the declarations referred to in paragraph 1. These measures shall include: - on-the-spot inspections at the place of fattening of at least 10 % of those submitting declarations in respect of any marketing year, - an obligation on a person holding batches in a fattening house to provide the information needed for such checks. 4. Where the lambs are fattened in a Member State other than the one in which the producer submitted his application for the premium and fattening declaration, the competent authorities of the two Member States concerned shall establish a procedure for administrative cooperation. The Member States shall forthwith inform the Commission of the procedure adopted. 5. For calculation of the proportion referred to in Article 5 (4) of Regulation (EEC) No 3013/89, there shall be an average index of one lamb per ewe per year. Article 2 1. Each producer marketing sheep's milk or sheep's milk products who wishes to benefit from the derogation provided for in the second subparagraph of Article 1 (1) of Regulation (EEC) No 3901/89 with regard to the weaning of lambs in the geographical areas and belonging to the breeds listed in the Annex to this Regulation shall give in his application for the premium, which shall be lodged in the course of a set period within the period 1 November to 31 December preceding the beginning of the marketing year to which the premium relates: - the actual or expected periods of birth of the lambs to be fattened as heavy carcases during the marketing year; if it subsequently turns out that the actual periods of birth are substantially different from the expected periods referred to above, the producer shall notify the competent authority within one month of the change, - an undertaking to raise on his holding all the lambs born to the ewes declared in the application for the premium and to fatten them until they reach the minimum average weight laid down in the second indent of Article 1 (1) (c) of Regulation (EEC) No 3901/89. 2. For each batch corresponding to a particular birth period, an average period of at least 75 days shall elapse before the lambas can be marketed with a view to slaughter. Each lamb shall be identified by an indelible mark showing the batch to which it belongs. 3. The competent authorities designated by the Member States shall undertake on-the-spot inspections of at least 10 % of the applicants referred to in paragraph 1 in each marketing year, covering in particular: - the number and identification of each batch of lambs, - their presence during the minimum period of 75 days, - their estimated average weight at the time of the inspection. 4. Producers who have complied with all the obligations set out in paragraphs 1 and 2 shall receive the premium for the heavy category referred to in Article 5 (4) of Regulation (EEC) No 3013/89 in respect of all their eligible ewes. A lower index than that specified in Article 1 (4) may be used for application of the said Article 5 (4) if the producer can demonstrate that because of natural circumstances a smaller number of lambs was fattened than the minimum required. However, as regards Portugal, a number of lambs of less than one lamb per ewe but not less than 0,80 may be considered to constitute natural circumstances that do not have to be notified by the producer. Article 3 In Member States where Article 22 (8) of Regulation (EEC) No 3013/89 applies for the 1990 marketing year, the periods stipulated in Articles 1 (1) and 2 (1) shall by derogation for the 1990 marketing year be: - 1 November to 31 December 1990 for premium applications, - 15 November 1990 to 14 November 1991 for specific declarations. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to 1991 marketing year premiums. However, in Member States where Article 22 (8) of Regulation (EEC) No 3013/89 applies for the 1990 marketing year it shall be applicable to 1990 marketing year premiums not yet applied for. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 375, 23. 12. 1989, p. 4. (3) OJ No L 11, 13. 1. 1990, p. 51. ANNEX LIST OF GEOGRAPHICAL AREAS AND BREEDS REFERRED TO IN ARTICLE 2 (1) 1.2,4 // I. // GEOGRAPHICAL AREAS 1.2.3.4 // // A. // Spain // // // // Provinces // Municipalities // // // CÃ ¡ceres // Aldea del Cano // // // // Aliseda // // // // Arroyo de la Luz // // // // CÃ ¡ceres // // // // CaÃ ±averal // // // // Casar de CÃ ¡ceres // // // // Casos de MillÃ ¡n // // // // Garrovillas // // // // Hinojal // // // // Malpartida de CÃ ¡ceres // // // // Santiago del Campo // // // // Sierra de Fuentes // // // // TalavÃ ¡n // // // // Torre de Santa MarÃ ­a // // // // Torremocha // // // // Torrequemada // // // // Valdefuentes // // // // Zarza de MontÃ ¡nchez // // // Badajoz // Benquerencia de la Serena // // // // Cabeza de Buey // // // // Capilla // // // // Castuera // // // // Esparragosa de la Serena // // // // Higuera de la Serena // // // // Malpartida de la Serena // // // // Monterrubio de la Serena // // // // PeÃ ±alsordo // // // // Quintana de la Serena // // // // Valle de la Serena // // // // Zalamea de la Serena // // // // Zarza-Capilla // // // Ciudad Real // AbenÃ ³jar // // // // AlmodÃ ³var del Campo // // // // Almuradiel // // // // Brazatortas // // // // Cabezarrubias del Puerto // // // // Fuencaliente // // // // Hinojosa de Calatrava // // // // Mestanza // // // // Puertollano // // // // San Lorenzo de Calatrava // // // // Solana del Pino // // // // Villanueva de San Carlos // // // // Viso del MarquÃ ©s // // // // Agudo // // // // Alamillo // // // // AlmadÃ ©n // // // // Almadenejos // // // // ChillÃ ³n // // // // Guadalmez // // // // Saceruela // // // // Valdemanco de Esteras // // B. // Portugal // // // // Districts of: // // // // Beja // // // // Castelo Branco // // // // Ã vora // // // // Faro // // // // Leiria // // // // Lisboa // // // // SantarÃ ©m // // // // SetÃ ºbal // 1.2 // II. // BREEDS 1.2.3.4 // // A. // Spain: // Merina and its crosses with non-dairy breeds. // // B. // Portugal: // Merina, CampaniÃ §a and their crosses with non-dairy breeds.